Citation Nr: 1419806	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, characterized as gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a sleep disorder, to include as secondary to GERD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 until November 1972.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

These claims were previously remanded by the Board in October 2013 to allow the Veteran to offer testimony in support of his claim at a Board hearing.  As the Veteran testified before the undersigned Veterans Law Judge in a January 2014 videoconference hearing, and a transcript of the hearing is of record, the Board finds substantial compliance with the remand directive.  The Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the October 2013 remand raised the issue of entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.  As the RO granted service connection for this claim in a May 2010 rating decision, the Board finds that the benefit sought has been granted in full, and this issue is not currently before the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that GERD is the result of a disease or injury in active service or a service-connected disability.  

2.  The preponderance of the evidence is against a finding that a sleep disorder is the result of a disease or injury in active service or a service-connected disability.  
CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  A sleep disorder was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 
With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in June 2010, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

To the extent possible, the RO has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The RO attempted to obtain treatment records from the VA Medical Centers (VAMCs) in Fargo and Appleton/Milwaukee.  A formal finding of unavailability was issued for those records, and the Veteran was notified accordingly in January 2011.  Pertinent medical evidence associated with the file consist of service and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  

The record indicates that the Veteran underwent VA examinations in July 2010 and in January 2012.  Collectively, the examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions supported by sufficient rationale.  The Veteran claims that the July 2010 VA examination inadequate because it is based upon incorrect facts; however, the Board finds the Veteran's claims to be not credible in this regard, as is discussed in more detail below.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

The Veteran claims that his GERD was caused or aggravated by prolonged Ibuprofen treatment for his service-connected disabilities.  He also contends that he suffers from a sleep disorder due to GERD.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371   (Fed. Cir. 2004).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board finds that the weight of the competent evidence of record does not attribute the Veteran's claimed disorders to active duty.  The Veteran himself does not contend that his disorders are related to active service.  Service treatment records are negative for treatment or diagnosis of stomach and sleep disorders.  An October 1972 separation examination shows a normal evaluation of the Veteran's gastroesophageal system, and the Veteran did not report trouble sleeping in a contemporaneous report of medical history.  There is no medical evidence of record to suggest that the Veteran's symptoms began in or are related to service.  Based on the competent lay and medical evidence, direct service connection is not warranted for the Veteran's claimed disorders.  See 38 C.F.R. § 3.303(d) (2013).  

The Veteran has not asserted that his claimed disorders began in service, nor do the service treatment records show such onset.  Post-service evidence similarly does not reflect symptomatology related to the claimed disorders on appeal for many years following discharge.  The first diagnosis of GERD was not until 1997, 25 years after discharge, and a sleep disorder was not diagnosed until 2010, 38 years after discharge.  

While not dispositive, the Board emphasizes the multi-year gap between discharge from active duty in 1972 and the first post-service diagnosis in 1997.  Concerning direct service connection, the Veteran does not argue with specificity that his disorders had their onset in service; rather, as will be discussed below, the Veteran's primary contention is that his GERD is due to prolonged Ibuprofen use associated with his service-connected left finger and wrist disabilities, and that his sleep disorder is due to his GERD.  As such, further analysis of entitlement to GERD on a direct basis (direct service connection) in unnecessary.

Turning to the Veteran's main contention secondary service connection for GERD, the Veteran has a current diagnosis for the claimed disorder, as discussed above.  He is also service-connected for a left wrist disability and a left finger disability, which the Veteran contends has caused or aggravated his GERD.  The first and second elements of Wallin are met.  

Although an in-service injury/service-connected disability and current disability have been established, as noted above, this is not sufficient to warrant service connection.  Under the circumstances of this case, there still must be competent medical evidence of a nexus between the Veteran's service-connected disabilities and his current GERD.  See Wallin, 11 Vet. App. 507.  There are numerous medical records documenting the Veteran's long history of Ibuprofen use, and January 2012 and July 2010 VA medical opinions indicate that his GERD is related to his use of Ibuprofen.  However, the competent, credible, and probative evidence of record discounts the purported connection between long-lasting ibuprofen use for service-connected disabilities.  Indeed, the evidence weight against the claim that the Veteran was taking Ibuprofen specifically to treat his left wrist and finger disabilities, as opposed to the multitude of disorders for which he has received treatment.  While VA treatment records show that the Veteran has been prescribed prednisone, meloxicam and amitriptyline for pain in his left hand dating back to 1996, none of these records attributes his Ibuprofen use to the same disability.  

The January 2012 VA examination report was limited to an opinion on direct service connection, as such, it is not applicable to prove or disprove secondary service connection.  However, in a July 2010 VA examination, the examiner opined that it was less likely than not that the Veteran's GERD was linked in any way to his service-connected left finger disability based on currently accepted medical and epidemiological knowledge.  The examiner reasoned that, as the Veteran's left finger disability healed, it was unlikely that he would continue to treat it with Ibuprofen long-term.  The examiner opined that it is more likely that the Veteran was taking Ibuprofen for non-service-connected rheumatoid arthritis, as the Veteran was previously diagnosed with rheumatoid arthritis, and the record indicates that he was taking Ibuprofen at that time.  

To the extent that the Veteran claims the July 2010 examination report is inadequate because it is based on factual error, the Board finds this argument unpersuasive.  Specifically, the Veteran contends that the examiner's rationale is flawed because he was never diagnosed with or treated for rheumatoid arthritis.  See Hearing Transcript, p. 8.  However, a review of the claims files reveals that the Veteran himself claimed that he was being treated for rheumatoid arthritis in a June 1993 claim for an increased rating for his left finger, and a September 2009 VA treatment record shows rheumatoid arthritis as part of the Veteran's active problem/treatment list.  The Veteran's prior inconsistent statement cuts against his credibility; therefore, the Board considers his statements to be of little probative value.  

The Board finds the July 2010 VA examination report to be highly probative, as it was based on thorough review of the Veteran's medical history and cites to the relevant evidence of record.  The opinion is also supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The Board notes that the Veteran was given additional time to submit evidence supporting his claim at his January 2014 hearing.  The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence).  

The only other evidence purporting to link the Veteran's current GERD with his military service and/or his service-connected disabilities consists of statements from the Veteran and his representative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, an esophageal disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of an esophageal disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board readily acknowledges that the Veteran is competent to report symptoms of GERD, but there is no indication that that he is competent to associate these symptoms with the particular etiology alleged: that the GERD is the result of Ibuprofen use in conjunction with his service-connected disabilities.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating esophageal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Furthermore, as discussed above, the Board finds that the Veteran's statements are not credible.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Accordingly, the Board finds that the claim of entitlement to service connection for GERD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Turning to the Veteran's sleep disorder as secondary to GERD, the Board finds no basis on which to grant this claim.  The Veteran has been denied service connection for GERD.  As such, he may not be granted service connection for a sleep disorder secondary to GERD.  The second element of Wallin is not met, and this claim must be denied.  Any further discussion of medical nexus is irrelevant.  


ORDER

Entitlement to service connection for a stomach disorder, characterized as GERD, to include as secondary to a service-connected disability, is denied.  

Entitlement to service connection for a sleep disorder, to include as secondary to GERD, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


